Title: 54. A Bill Declaring What Persons Shall Be Deemed Mulattoes, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that every person, of whose grandfathers or grandmothers any one is, or shall have been, a negro, although all his other progenitors, except that descending from the negro, shall have been white persons, shall be deemed a mulatto; and so every person, who shall have one fourth part or more of negro blood, shall, in like manner be deemed a mulatto.
